DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-18, 20-22, 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones USPN 6,981,337 B2, in view of Cullen USPN 5,148,613, in further view of Schifferly USPN 2,994,404.
Regarding claim 1-3, 10, 11, 16-18, 20-22, 24, 25 and 28-31, Jones discloses a moisture absorber (Title) comprising: a container having a floor and at least one upstanding side wall from the floor of the container (figure 1: container 2 has a floor and side walls), the upstanding side wall having a lip (figure 1: rim 10), and the container having at least one upstanding support extending upward from the floor of the container (figure 1: supports 16 extend from the floor; column 6, lines 24-25), a lid having a top surface and a bottom surface (column 6, lines 48-50), the lid having an edge for attachment to the lip of the upstanding side wall of the container (column 6, lines 48-50: implied), and a vapor transmission barrier (column 2, lines 56-67; column 6, lines 19-22). 
Jones also discloses a removable tray having a plurality of openings/slots of a predetermined size (figure 1: openings 22/30 in tray). Jones also discloses a nestable container (see figure 1). Jones does not explicitly disclose that the vapor transmission barrier is affixed to the bottom surface of the lid by an adhesive or by welding and the lid comprises a plurality of holes/openings. Cullen discloses a similar apparatus where the vapor transmission barrier is affixed to the bottom surface of the lid by an adhesive and the lid comprises an opening/hole (see Cullen figures: barrier 29, opening 25; column 2, lines 53-60). 
Cullen does not explicitly disclose that the opening comprises a plurality of openings in a repeating pattern. Schifferly discloses a similar device having openings in a repeating pattern (see Schifferly figures: openings 12). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jones in view of Cullen to include openings in a repeating patterns, as disclosed by Schifferly, for the purpose of controlling the amount of moisture that enters the device while also protecting the other components from large particulates. 
It is noted that the limitation “for supporting a removable tray having a plurality of openings of a predetermined size and at least one reinforcing rib” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. In other words, the current claims do not actively claim the tray as part of the claimed moisture absorber. Jones is capable of holding a tray with reinforcing ribs, various slot sizes and a divider. Furthermore, reinforcing ribs/dividers are well-known in the art for adding strength and rigidity to such a structure, and optimizing slot sizes is also well-known in the art (see Jones column 2, lines 50-53). 
Regarding claim 4, Jones discloses that the vapor transmission barrier is in a form of a non-woven sheet, a laminate, a film, or a fabric (column 2, lines 56-67). 
Regarding claim 6, Jones discloses that the vapor transmission barrier is a spunbond olefin (column 2, lines 56-67: polyolefin TYVEK is a spunbond olefin). 
Regarding claim 7, Jones discloses that the container comprises an additive selected from the group consisting of a chemical desiccant, calcium chloride, fragrance beads, starch, corn cob, fragrance, baking soda, carbon, charcoal, wood pulp, cellulose fibers, super-absorbent polymer, carrageenan, xanthan gum, cellulose gum, carboxymethyl cellulose, water-soluble polysaccharide, gellan gum, pectin, refined locust bean gum, or a combination thereof (column 1, lines 44-53). 
Regarding claims 11 and 25, Cullen discloses that the holes are in a repeating pattern (figure 1: holes 37). 
Regarding claim 12, Cullen does not explicitly disclose that the lid is raised or domed. Schifferly discloses a domed lid (see Schifferly figures). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Cullen to include a domed lid, as disclosed by Schifferly, for the purpose of allowing the device to receive humid air from any direction.
Regarding claims 13 and 26, Jones does not explicitly disclosed the claimed dimensions. However, absent a proper showing of criticality or unexpected results, the exact dimensions and shape of the absorbent is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal water absorption. MPEP 2144.05.
Regarding claim 14, Jones discloses that the moisture absorber is rectangular-shaped, round-shaped, or irregular-shaped (figure 1). 
Regarding claim 15, Jones discloses that the moisture absorber comprises an indicator (Abstract). 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones USPN 6,981,337 B2, in view of Cullen USPN 5,148,613, in further view of Schifferly USPN 2,994,404, and in further view of Bletsos USPA 2004/0028931.
Jones, in view of Cullen, in further view of Schifferly is relied upon as above.
Regarding claims 5 and 19, Jones does not explicitly disclose that the vapor transmission barrier has a coating thereon to control moisture absorption. Bletsos discloses coated sheet materials having a vapor transmission barrier that has a coating to control moisture absorption (see Bletsos Abstract; paragraphs 40 and 80). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jones so that the vapor transmission barrier include a coating, as disclosed by Bletsos in order to better control moisture absorption.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones USPN 6,981,337 B2, in view of Cullen USPN 5,148,613, in further view of Schifferly USPN 2,994,404, and in further view of Gedevanishbili USPA 2012/0047642 A1.
Jones, in view of Cullen, in further view of Schifferly, is relied upon as above.
Regarding claim 8, Jones does not explicitly disclose that the additive is present in an expandable pouch or an expandable bag. Gedevanishbili discloses an expandable pouch/bad (paragraph 33; figures 1 and 2). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Cullen so that the additive is present in an expandable pouch/bag, as taught by Gedevanishbili, for the purpose of providing an easily disposable adsorbent. 

Response to Arguments
Applicant's arguments filed 06/18/2020 have been fully considered but they are not persuasive.
Applicant argues that Jones is not properly combinable with Cullen since Jones discloses that the cover is impermeable and is removed by the user prior to use. However, Cullen also discloses such a removable impermeable cover (column 2, lines 65-67). Schifferly also discloses such a removable impermeable cover (column 4, lines 30-36). The difference is that Cullen also includes an additional lid In re ICON Health & Fitness, Inc., 496 F.3d 1374 (Fed. Cir. 2007). 
To clarify the rejection, the Examiner is not merely stating that it would be obvious to replace the impermeable lid of Jones, which is for the purpose of protecting the material inside prior to use, with a lid that has a plurality of holes with no impermeable abilities. Both Cullen and Schifferly disclose removable impermeable covers (Cullen column 2, lines 75-76; Schifferly column 4, lines 30-36) that serve the same purpose as the impermeable lid of Jones.  It would have been obvious to one having ordinary skill in the art to modify the lid of Jones with a lid containing a plurality of openings and also with an impermeable cover that covers the openings until the device is ready to be used, as taught by Cullen and Schifferly. Therefore, since the impermeable removable cover would also be included, contrary to what Applicant argues, the replacement of the lid of Jones with a lid having a plurality of openings would not be contrary to the teaching of Jones. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776